OFFICE   OF THE   ATTORNEY     GENERAL   OF   TEXAS
                                 AUSTIN



                                                     bwrch E7, 1939



Wncreble Gee. E. Sheppard
Co=ptroller of Public Acoounts
Austin, Texas

D8ar   Sir:




            "iuf material to'be used on midi rqalr joba.‘dll
       bars been pntlaualp appimwd by the Board OS Boatrol
       both So-r purahaao and lqr payma&.*
Hon. Geo. B. Sheppard, March 27, 1939, Page 2



         You then request our opinion in response to the foll~wlng
quhstlons:

         "1. Does the Hi(-SlwayDepartment have authority to
    request the Board of Control to purahase, out OS Highway
    Rindsi supplies whloh are to be used for the purpose of
    sale to other departments?                                 EJQ

         "2. ;i'lthout'apre-existing law, can o&department
    charge another department for servlaes rendered?



    am oalled for payment by the State TraaaurerT
         -4. Does this departmenthawe autborlty to rsqulrs
    the bills for repairs submlttsd by the El@uay Dapartmnt
    to the Department ot Pablla Safety (lf the oo6ts of.the
    parts shouldbe irrol~~.intheaooouat6ubmittad)      tabs
    appmvsd by the Board OS OontrolTa

          The ganeral approprlatloa bill for the blsnnirm bq&&-
Geptamher 1, 19J?, Is Senate BIU Xo. 1%     balq Cbaptar 504, begin-
a-   at page W62 of the Ckineral and Speak    hw6,  46th h@6&tum,
Ftegular Session.

         At pa&e 14SS thslrbof,,a jput of 6tIid'seIUbte Bili Xo. 158
“praridlngfor the State Rf&hway Department, reads a6 follows:
           Vrovlded,  that the above and fora&olng amount6
     appropriated herein for'tha State El&way Dapartmant,
     and *for servioes rendwed by other Agemale of the Steto
     Cawernment to the -way     hpartment, 6h611 be paid out
     of the State Highway Fund upon warrants 16sued br the
    'State Comptro&ler, as prowldad by Chapter 1, Title U6,
     Revised Clril Statutes, 1928, and amsMmeilts thaxato;
     provided further that all tan166 or bnhnaee   of tand6 on
     hand September 1, 1939, and all fun& 00ring    into th?
     State lilghway Fund. snd derited tram regi6tlYhlQZkias
     or from other ooura)6, after daduotlng the t&al of the
     spaciiia appropriations ha-in mm&~, are hemby appro-
     priated to the Stats EIlghway Departkent ror the establish-
     ment OS a system OS Stat? Iii&ways and the aonstrttatlOn.
     and matitenanae thareof, as eontemplatsd   and set forth
     in said Chapter 1, Title 116, and Ohaptar lS6, C~YILOZYI~
     laws of the l@ular Session of the Thirty-ninth Legisla-
     ture, &nd smsndqant6 thereto.
Hoon. Geo. Xi. Sheppard, U-arch 27,   1939,   Page   3



            "The State Hlghwey Commission is hereby expressly
       authorized to purchase, through the Board of Cmtrol,
       and additional equipment, tcotor vehicles and any end all
       other equipment of any kind or character necessary in the
       opinion of the State El&way CoaurSeslon to properly
       carry out the work of seld Xlghway Department, end said
       Blghwey Combsion   Is expressly authorized end empowered
       to porohase as'herein protided, through the Board of
       Control, any end all equipment, which Is neOeS68ry, in
       the op$nlon of the RI&way Comlsslon, in order to make.
       air maps of highways or Texas, or proposed hl&way6.-

         At oqgo 1461 threat we rfnd 886,600 apruprlatod          ta the
3Wbllo Safety.D6partme+  for *auto 6pke6p m&d tranrportatiOn._*

            &tlole   44ls (2%1),Ravl8ed ciill ~tatut6s, rasda'kb ro1-
&W61

       .. "The State br T6x66 e4mllprovlds the.66666~
     halld~,    0fri006  an4 -quazytercl
                                       for the Departant .cd
     it6 OtfiO-6 and 6%@y686      in ~tbe city Of Al&&   -8,
     and in 6uoh other phO66    in the St&s as dlstriat bea&
     quarters 6han be wtabli6hsd,     6nd it shall 460  protide
     for the ap.lpm6nt of the Departmeat end t&e Dlrielom,
    ‘bureau6 aad~bMDOhe6   thersof, dth the irrmitul.6, -fiXtW66,
    -automoblU$6, motoreyoles, hor6e6, flresxm
    .UUtfOIlM, igpliano#S atldMtOri&       WOe66&??%:'r
       rullot10ning
                  and operlition
                               ~theraor**
            Artla& 44lS (es):,Reoi66d Clrll Statuts6, read6:
            "The AttOrWy   tinera of the State 0r T-6,    the
       8.Qhway Department, the Fubllo Health Department 6nd
       all other departments of the gwexnment of the State of
       Taras shall 6oopenM    with the Departaent of Pub110 t36f6-
       ty in the execution of the p~ovieions of this Aot 66d in
       the euforocapsnt oi the laws of the State ooneerafag 6ri.m
       prevention and d&e&Ion    end the pub110 safety. The
       Board oil Control 16 hereby dirested to proride suitable
       quarters for the Department at Publla Safety fn the base-
       ment of.the hnd Offlae Dullding tmtilrOre, mltable
       quarters, are avallable~n

            Artlole 6676, IWIsed   Civil Statutes, reaU6:
Hon. Geo. H. Sheppard, March 2?,'16D9, page 4



         Vbe Comlsslon la authorized to take over and
    ualntaln the various State fuehweys in Texas, and the coun-
    tiea through which said highways pass ahall be free from
    any cost, expense or supervision of such'highwaya. The
    Comulsalcn shell use the automobile reClstratlon fees in
    the State Highway Fuud for the malntenenoe of suah hlgh-
    ways, and shell divert the saue to no other we uulesa
    the Conualsslon shell be without sutfialent funds from
    .other souroes to meet Federal aid to roads in Texas,
    and In such case the Comlsslon is authorized by reeolu-
    tlon to trsxmfer a 6ufflala6t 6aount from.6uoh fu6d to
  . matoh 6ald Feden    6ld.*

                       8eri6S4
         lvtlale 6'6'14,         ClvllstatU~6, prOWidS        ia gurtt‘
         "   . All poaey.herein 6uthorl66d ta be 6pprO-
   prlad   ior the operationor the Degartniant 6nd the.
   ptuaheqe of equlpmnt 6hall  be paid frcsn the St+te
   Hlghw6ylun4,6ndther6mlnd6ror6al~fund              6hdlbS
   .ex~~6ed by the k=d661~   for th6 -2.6606           of pU&       .
   road acmetniotioa Wd the Sekb~6hrasnt   at    S   6JstS= :’          .:
   .of State hlghmy6 a6 herein prorlded." ~.

         &tlole'66V&,    Reri6ed ClvlX irtetutee, raad6r

         .“All  EIOney6 nav or hematter d6pOslted.ln the State
    Tm&mry     to or&It of the Wtate lilghvmy Fund*,- laaladl6g
    all yederal aid money6 depasited to the arpdlt of said
    fund under the tam&~ of the fedemlH&hray:      Aat and all
    county aid money6 deposited to the credit ot said famd
    under the terns of tlil6’Aat   shall be subbjeat to appro-
    prlatlan for ths 6pealfla purp~so.of the lmprOWmant of
    said sy6tamoS~ateHighray6bytheSt6te           BighraJDep6rt-
    ment l”

         Artlole 66V4~-6, Bevlaed ClvilSt6tute6,~pr6vlae6:,

         *All m&nay6 n611 or hereafter depositad in the State
    Treasury to the credit of the "State 3$ghway Irrmb,* in-
    aluding all Federal Md money depa6ited tc the Or6dlt OS
    said Fund under the tom6 of the sederal Al6 HLghnajl Ad,
    shell be subjeot to appropriation by tho Isgisla$ure for
    the speaifla purpose of the improvement of 6&d Smtw
    of State HI&ways by the State Highway Department,*
Bon.. Geo. E. Sheppard, March 2(r, 1939, Page 5



          Article 6674q-6, Revised Civil iX.etutes, ellooet:ng funds
rrom gasoline tax, after exerding one-fomth to the Available Free
Ziohool Fund end one-rourth to the "County and soad District Hlghwey
Pund", provides es-rollows:
            ”
                   the remainder of such occupation or excise
       tax shill io to, and be placed to the aredlt of, the
       State ?!lghwey.lQmd, for the construction and malntenanoe
       of the public roada of the State, constituting and oom-
       prlslng the system of State Elghmys of Terse, es
       deeignated by the State El&way Commlsaioll of Taxes."

         Chapter S, %tle SO, (Artr. SSl464) R6~l6ed Cl-1 Statute6,,
86ker~provleiom for the romti02t 0s a Pauahqlng Dlrielon by the
%Ki# Of COlZtml end 6St6 forth it6 dUtieS+



         “The Board of Control 6wl.l ~pwahaae all the
    wed by eaoh.Dopwt~Ut    of the State Goyexmmnt
    thO'stat8 Pribo6 6y6tS& d     686h dSMlO6~~
    aorme118ahoo1, h&oultural6mlX6oh6ala6lGoll6&6,Unl~ex?.
    61ty of T6x66,mul oaoh snd 6l.l other State 8ahool.6 or   'I:
   .rti~isi!6   0s the State Gavernment hemtofore   or hereafter
              8Uah 6Upplie6 t0 inOh     ltPrPitW6 6Bd fiXtWS6,
    t6ahnlail ln6tru6ant6 end books, and ail other thlng6 re-
    @red   by.the different department6 or ln6tltutlon6. ,a-.
    aept 6triatly perl6h6ble 13oodr.~

            A&i018   685, hvi6ed   ~tetutea; reeds:

            *All pur0h6606 by oontmot or otheni68, 66 henin
       authorized, 6hall be in aouordanoe.with 6tmkappxvpr%a-
       tlOne aa shall be made by the Legl6leture  for th6 ?upport
       of the several instltutlons re6peotlvely.*

            j9e have attempted to oolbts  above all 6tatUtS6 ubleh might
bear    upon this 6UbbjeOt, whether the one way or the othei,

         Aa noted above Article 6675 prohibits the diversion Of 6ny
oi the automobile registration fee6 l.mthe El&wey Fund to dnJ u6e
exOdpt SOP the maintenanae Of hi&wuy~,   +nd the other .6tatUtO6 re-
&ulatlng the use of money in the Stqte El&way ound, S6 noted abovej,
definitely end explloitly provide .$h6t 6uah money 6hen be u6ed for
the oonrtruotlon, establiebment end malntenanoe of the publIe
hi@uaya.
Eon. Ccc. ii. Sheppard,Karoh 27, 1939, Page 6



          In view OP such repeated dlrecticms concerning the moneys
13 the Stete fiiehwey Fund we do not believe that the provisions In
hrtiole 4413 .(23) tor the Attorney General, the iii&way Departmnt
and the Public Health Department to *cooperate hith the Department
or Public Safety in the execution of the provisions of this Actw
envisaged a aooperatlon involving the use of funds of the-Highray
Department tor the benefit or the Publio Saiety Department. Rot-
withstanding the iact that money spent by the El&way Department
ior parts might or would be re-pald the next day, or on the first
dip of the succeedingmonth, by the Public Setety Department, It
la olear that for mme period or time the Highway Department would
be advana~   money for the benerit 0r the Publla SafetixDqartmnt
- an&not in the oomWuotlon or nlatenanoe OS     r-da.        Tour~int
queatlonmuat be glvon a xmqatlv+ y
                                                             -<.
        Your seeoad qu4ation la a very &jirel oaki Eowev& wa
are eolllgto qJaume thaf it re2atea to the ea$ ~harQ3.~thlSd
lnKr.Il~t&mery'aletterend      answer Itupon.thatbasla.
          AC&ally, the w     thl& 1s here involved as in the ilret
.~queatlou,although in perhaps a dlfrmmt   r0ra. Ewe, it 1s pro-x.:       .:
 posed to use the faollltleeor the El&way Departmentfor gx$rpomz&
 other than'the 'ooxwtruatlonor malntenanoe of pub110 TO&.    -XfEl&-.
 way kmlselon Funds ooald not be used for any other purpose, it
 would neoesmrlly follow that tool8 and aaehinery pumhaaed mlth
 mtoh trendsoorildnot be 80 used, ndr the labor of men paid with sg~ji.
 Ssnds. Any of such PIIOSwould be foreign to.the statutsa,re&ulat~
 the use OS the funds of the State Hlghuay Department. ._ i ~.:-;:':
         The sale of srtlolea of merehandlse,altIioughfor aoit
only, and the renderingor shop dervloes,Whatever oharga may be
made ror the same, 1s m        in a apeales of 8usIness not author-
I%@ by the statutea rqulatlng the State El&war Department. whe-
ther.lt Is desirable Car such to be done 1s e leglrlatlrequestion.
        The emend question llkewleemust be anawemd in the
n-tire.   This renders aumeoemary that your third and fourth q.uea-
thus be answered.
                                             Yours very truly




                          OE3ERAL
                 ATl”QfU?XY